DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 6, filed 09/01/2022, with respect to the objections to claims 14, 18, and 25, as well as the rejections of claims 1-25 under 35 USC 112(b) have been fully considered and are persuasive in view of the amendments to the claims.  The objections to claims 14, 18, and 25, as well as the rejections of claims 1-25 under 35 USC 112(b) have been withdrawn. 
Applicant’s arguments, see Remarks pg. 6-7, with respect to the prior art rejections have been fully considered and are persuasive in view of the amendment to claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pianca (US 2018/0028804). See rejection below.
Claim Objections
Claim 5 is objected to because of the following informalities: typo. The claim recites “the leading edge” and should be amended to recite “the leading end”. 
Claim 23 is objected to because of the following informalities: insufficient antecedent basis for the limitation “the advancement tool”, see ll. 3. It is recommended that Applicant amend this limitation to recite “an advancement tool”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 25, the claim recites “monitoring nerve activation comprises measuring… electroneurography (ENG)”. There is insufficient support in the originally filed application for measuring electroneurography. Looking to the originally filed application, at best there is support for measuring ENG (Para. 29, 145, 159). Applicant does not provide an associated definition for this acronym in the originally filed application. Furthermore, the commonly accepted definition in the art for ENG is electronystagmography (see e.g., Johns Hopkins Medicine webpage or Wikipedia article for electronystagmography), not electroneurography. As such, this limitation fails to comply with the written description requirement and comprises new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 10, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “the blunt leading end”, see ll. 2. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “a blunt leading end”.
As a result of dependence on claim 4, subsequent dependent claims 5-8 and 10 are also rejected as indefinite.
Regarding claim 17, the claim recites “wherein cutting comprises cutting laterally across the elongate ribbon body and the electrodes”, see last two lines. It is unclear how it is possible for the one or more electrodes to remain coupled to the electrical circuitry after the elongate ribbon body has been cut as required in claim 1, last two lines, if the electrodes themselves are being cut across laterally as well. Would cutting across (i.e., cutting through) the electrodes not necessarily result in the cut electrodes being separated from the electrical circuitry along with the portion of ribbon body being cut off? As best understood, this limitation appears to result in cutting off the electrodes from the electrical circuitry and thus contradicts the requirement of claim 1, as evidenced above, rendering this claim indefinite. For examination purposes, this limitation has been interpreted as “wherein cutting comprises cutting laterally across the elongate ribbon body”.
As a result of dependence on claim 17, subsequent dependent claim 18 is also rejected as indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2016/0166828) in view of Pianca (US 2018/0028804).
Regarding claim 1, Yu discloses a method for implanting a ribbon stimulator over a patient's target nerves (Abstract; Fig. 29A-E), said method comprising: identifying a target location; forming a superficial incision at the target location (Fig. 29A, incision site 112; Para. 120); and advancing the ribbon stimulator through the superficial incision beneath connective tissue of the patient's scalp to position electrodes on the ribbon stimulator over the target nerves (Fig. 29C-D depict advancement of paddle body and lead 124, 126 within subcutaneous tunnel 114; Para. 122), wherein the ribbon stimulator consists of an integrated structure comprising an elongate ribbon body (Fig. 2, paddle body 30), one or more electrodes formed on the elongate ribbon body (Fig. 2, electrodes 16), and electrical circuitry on the ribbon body coupled to the one or more electrodes (Fig. 2, lead wire 20; Para. 52: “The paddle body 170 has multiple electrodes 178, which are connected via ribbon lead wire 176”, with reference to Fig. 5).
Applicant’s claimed “ribbon stimulator” has no generally accepted definition in the art which would be apparent to one of ordinary skill in the art. Para. 11 of the instant specification sets forth “the term ribbon stimulator used herein can refer to either the ribbon lead or the ribbon stimulator”. As such, the claimed “ribbon stimulator” is given the broadest reasonable interpretation in light of the specification. Looking to Fig. 7-10 and 26, it appears that the ribbon stimulator describes an elongated and narrowly shaped stimulator, i.e., a stimulator shaped like a ribbon.
Yu’s disclosed paddle electrode meets this definition since it takes a similar elongated and narrow profile for the paddle body (Fig. 2-5). Furthermore, Yu also discloses embodiments of the paddle electrode which has a ribbon lead wire connection (Fig. 5, ribbon lead wire 176). Since Applicant discloses that the claimed ribbon stimulator refers to either the ribbon lead or the ribbon stimulator (interpreted as the electrode portion, see para. 11 of instant spec), the Examiner submits that Yu provides both of these interpretations of a “ribbon stimulator” as evidenced above. Thus, Yu’s disclosure reads on Applicant’s claimed ribbon stimulator and method of implanting thereof.
Yu does not disclose cutting the elongate ribbon body of the ribbon stimulator to a pre-selected length prior to advancing the ribbon stimulator through the superficial incision beneath connective tissue of the patient's scalp, wherein the one or more electrodes remain coupled to the electrical circuitry after the elongate ribbon body has been cut.
Pianca, however, teaches systems and methods for making and using an electrical stimulation system for peripheral nerve stimulation (Abstract), wherein a lead is constructed so that the electrode 334 can be cut to a desired length, as illustrated in FIG. 3D. The electrode can be cut using a scalpel, shears, scissors, or any other suitable instrument. In some embodiments, the electrode can be cut to length, starting long and shortened if required as shown in FIG. 3D. In order to be cut, the conductor attached to the lead should be attached to a proximal portion of the lead so that the conductor/electrode is not severed when the electrode is cut (Para. 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yu to include cutting the elongate ribbon body of the ribbon stimulator to a pre-selected length prior to advancing the ribbon stimulator through the superficial incision beneath connective tissue of the patient's scalp, wherein the one or more electrodes remain coupled to the electrical circuitry after the elongate ribbon body has been cut. Making this modification would be useful for providing a lead wherein the electrode can be cut to a desired length, as taught by Pianca.
Regarding claim 3, Yu discloses that the target location is above the fascia and below the dermis (Para. 7: “… the neurostimulation lead is implanted under the skin but superficial to fascia”).
Regarding claim 11, Yu discloses pre-forming a pocket from the target location to the location over the target nerves, wherein the ribbon stimulator is advanced through the pocket (see rejection of claim 1 above).
Regarding claim 16, Yu in view of Pianca does not explicitly teach selecting the pre-selected length by measuring a distance between the target location of the incision and a location of the target nerves. Instead, Pianca teaches cutting to a desired size (Para. 56). Looking to Yu, it is clear that the implanted ribbon stimulator 124 must be of a size where it can fit within the subcutaneous tunnel 114, i.e., the length of the stimulator cannot be greater than the length of the subcutaneous tunnel (Fig. 29D-E). Furthermore, the tunnel is sized to allow for targeted stimulation of nerves (Para. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yu in view of Pianca to include selecting the pre-selected length by measuring a distance between the target location of the incision and a location of the target nerves. Making this modification would be useful for ensuring that the stimulator of Yu in view of Pianca will fit within the subcutaneous tunnel of Yu by cutting the stimulator to a desired size, as ascertained from the teachings of Yu and Pianca above.
Regarding claim 17, Yu in view of Pianca teaches that the one or more electrodes are positioned along a longitudinal axis of the elongate ribbon body (Yu Fig. 2, electrodes 16 are along longitudinal axis of elongate ribbon body 30), wherein cutting comprises cutting laterally across the elongate ribbon body (Pianca Fig. 3D depict apparatus cut to a desired length, which inherently requires a lateral cut across the body by definition of cutting to a certain length; see para. 56).
Regarding claim 18, Yu in view of Pianca teaches that the elongate ribbon body of the ribbon stimulator has two ends and the electric circuitry is located at or near one of the two ends (Yu Fig. 2, paddle body 30 has distal end 12 and proximal end 14, with lead 20 at proximal end), wherein the elongate ribbon body is cut at a location between the electric circuitry and the other end of the elongate ribbon body (Pianca para. 56, Fig. 3D).
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Pianca, further in view of McClurken et al. (US 2005/0090816) (hereinafter McClurken).
Regarding claim 4, modified Yu does not teach that advancing the ribbon stimulator comprises pushing the ribbon stimulator so that a blunt leading end of the stimulator dissects adjacent tissue layers as it is advanced. Instead, Yu discloses use of a blunt leading end of an introducer tool which receives the ribbon stimulator for dissecting adjacent tissue layers of the scalp as it is pushed (Para. 115-116, 121, 128; Fig. 28, blunt rounded edge 148 of introducer tool 140).
McClurken, however, teaches an electrosurgical device (Abstract) comprising an electrode tip with a rounded distal end surface portion configured to blunt dissect tissue (Para. 34; Para. 244; Para. 251; Para. 253; Fig. 16, zone 99 identifies end portion of electrode which blunt dissects). McClurken further teaches advantages of blunt dissection, including less likely tearing or damaging of larger blood vessels and other vessels compared to sharp dissection (Para. 251, 2nd sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yu to substitute blunt dissection via a blunt leading end of an introducer tool for blunt dissection via a blunt leading end of the stimulator, as taught by McClurken. Making this modification would amount to simple substitution of one known element (Yu’s blunt dissection via a blunt leading end of an introducer tool) for another (McClurken’s taught blunt dissection via a blunt leading end of the stimulator) to obtain predictable results (blunt dissection of the tissue and its associated advantages) (see MPEP 2143(I)(B)).
Regarding claim 5, Yu discloses pushing comprises removably attaching the ribbon stimulator to an advancement tool (Fig. 29C-E), using the advancement tool to push the leading edge of the ribbon stimulator through the tissue layers (Fig. 29D), and detaching the ribbon stimulator from the advancement tool after the electrodes are positioned over the target nerves (Fig. 29E depicts ribbon stimulator 124 within subcutaneous tunnel 114 after introducer tool 120 is removed) (see also Para. 122 for related description).
Regarding claim 6, modified Yu does not explicitly teach that the ribbon stimulator is temporarily stiffened while being advanced by the advancement tool. Yu does disclose, however, that the paddle body can be flexible such that it is sufficiently resilient to return to its natural curvature after a deforming force is released (Para. 46, 2nd sentence) and that the introducer tool prevents excess play of the paddle body inside the hollow channel of the introducer tool by having dimensions which fit tightly around the thickness and/or width of the paddle body (Para. 112, 2nd sentence). 
Seeing that the paddle body is taught as being flexible/resilient and that the introducer tool in which the paddle body is inserted fits tightly around the paddle body to prevent excess play of the paddle body, the Examiner submits that such an arrangement would inherently result in the ribbon stimulator being temporarily stiffened while being advanced by the advancement tool. Such inherency is apparent by virtue of the paddle body’s tight fit within the introducer tool preventing excess play of the flexible/resilient paddle body, meaning the flexible/resilient paddle body would stiffen to conform to the tight-fitting dimensions of the introducer tool and prevent excess play while within the introducer tool.
Regarding claim 7, Yu discloses that temporarily stiffening the advancement tool removably comprises attaching a length of ribbon stimulator to a length of the advancement tool (see rejection of claim 6 above; Fig. 29D depicts insertion of paddle body 124 into introducer tool 120, i.e., inserting the paddle body into the advancement tool is considered equivalent to attaching a length of the ribbon stimulator to a length of the advancement tool).
Regarding claim 8, Yu discloses removably attaching the length of ribbon stimulator to the length of the advancement tool comprises mating a one-way coupling structure on the ribbon stimulator to a one-way coupling structure on the advancement tool, wherein the coupling structures remain mated while the advancement tool is advanced and uncouple when the advancement tool is retracted (Fig. 29C-E & Para. 122 depict coupling and uncoupling of ribbon stimulator 124 and introducer tool 120 during advancement and retraction of the tool). In this case, the coupling structure of Yu is embodied as a sleeve coupled around the paddle body (Fig. 26-28 depict sleeve embodiments of the introducer tool which accepts paddle body therein; see Fig. 29D for coupled configuration).
As disclosed by Applicant in the instant specification para. 53, one embodiment of the one-way coupling structure is a sleeve. As such, Yu’s disclosed introducer tool acts as a one-way coupling structure in the form of a sleeve that couples to the paddle body, the paddle body being considered the one-way coupling structure on the ribbon stimulator which mates to the introducer tool’s sleeve. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Pianca in view of McClurken, further in view of Zarembo et al. (US 2007/0050003) (hereinafter Zarembo).
Regarding claim 10, modified Yu does not teach that temporarily stiffening the ribbon stimulator comprises attaching a support element around at least a portion of a periphery of the ribbon stimulator, wherein the advancement tool detachably engages the support element.
Zarembo, however, teaches a device on a lead to prevent perforation (Abstract) wherein a lead assembly includes a stiffening member such as a ring or coil that extends around the lead body (Fig. 5A-C, stiffening member 550). Zarembo further teaches that the stiffening coil or ring provides added axial stiffness to provide resistance against buckling of the end of the lead assembly (Para. 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yu such that that temporarily stiffening the ribbon stimulator comprises attaching a support element around at least a portion of a periphery of the ribbon stimulator, wherein the advancement tool detachably engages the support element, by adding the stiffening element of Zarembo around the paddle body of Yu. The Examiner notes that since the paddle body of Yu is already taught as being detachable from the advancement tool (see rejection of claim 5 above), adding the stiffening element to the paddle body would result in the advancement tool detachably engaging the support element as well. Making this modification would be useful for providing added axial stiffness to provide resistance against buckling of the end of the lead assembly, as taught by Zarembo.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Pianca, further in view of Gliner et al. (US 2004/0176831) (hereinafter Gliner).
Regarding claims 12-13, modified Yu does not teach that the ribbon stimulator is pulled through the pocket, wherein pulling comprising engaging an advancement tool with an attachment element formed on a leading end of the ribbon stimulator. 
Gliner, however, teaches a device for applying electrical stimulation to a patient (Abstract) wherein a positioning portion 1612 is formed on a leading end of an electrode assembly 1600’s support member 1610 for facilitating positioning of the implanted electrode assembly by providing a portion of the support member 1610 that a practitioner can pull on without fear of damaging the electrode array (Para. 100; Fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yu such that the ribbon stimulator is pulled through the pocket, wherein pulling comprising engaging an advancement tool with an attachment element formed on a leading end of the ribbon stimulator.  Making this modification would be useful for facilitating positioning of the implanted electrode assembly without fear of damaging the electrode array, as taught by Gliner.
Regarding claim 14, modified Yu teaches creating a second superficial incision at an end of the pocket proximate the target location (Yu - Para. 123), wherein the ribbon stimulator is advanced through the pocket by pulling on a permanent feature of the ribbon stimulator added during manufacture (Gliner – Para. 100, 2nd to last sentence).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Pianca, further in view of Hadzic (US 2015/0305816).
Regarding claim 19, modified Yu does not teach injecting an anesthetic at a location remote from the target location. Hadzic, however, teaches a nerve blocking procedure drape (Abstract) and further teaches that a needle is used to inject anesthetic in close proximity to a nerve to block nerve conduction and provide a sensor and/or motor block for surgery and/or analgesia for pain management (Para. 3, 3rd sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yu to include injecting an anesthetic at a location remote from the target location. Making this modification would be useful for blocking nerve conduction and providing a sensor and/or motor block for surgery and/or analgesia for pain management, as taught by Hadzic.
Regarding claim 20, modified Yu in view of Hadzic teaches that the location is proximate the target nerves (Hadzic – Para. 3, 3rd sentence).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Pianca, further in view of Danitz et al. (US 2020/0261720) (hereinafter Danitz).
Regarding claims 21-23, modified Yu does not teach tracking a location of the ribbon stimulator as the ribbon stimulator is advanced, wherein tracking the location of the ribbon stimulator comprises monitoring tissue impedance, wherein monitoring tissue impedance comprises measuring an impedance between a pair of electrodes on the ribbon stimulator or on the advancement tool to determine if the ribbon stimulator or the advancement tool have come into contact with deep fascia or the galea. 
Danitz, however, teaches high-voltage catheters (Abstract), wherein the apparatus can determine and detect the impedance at one or more pairs of electrodes of the catheter to confirm contact with tissue (Para. 131, 3rd sentence) as well as proper positioning of the electrodes (Para. 131, 8th sentence). Danitz also teaches that because target tissue may have a different impedance from surrounding tissue, a change in impedance may occur because the location of the catheter and electrodes relative to the target tissue changed. This change in impedance can be measured and when the change in impedance exceeds an impedance threshold that indicates that location of the electrodes is outside the target tissue, the electrodes can be moved or the treatment stopped (Para. 132, sentences 6-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yu to include tracking a location of the ribbon stimulator as the ribbon stimulator is advanced, wherein tracking the location of the ribbon stimulator comprises monitoring tissue impedance, wherein monitoring tissue impedance comprises measuring an impedance between a pair of electrodes on the ribbon stimulator or on the advancement tool to determine if the ribbon stimulator or the advancement tool have come into contact with deep fascia or the galea by adopting the impedance tracking methods of Danitz. Making this modification would be useful for facilitating proper placement of the electrodes at the target tissue, as suggested by Danitz.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Pianca in view of Danitz, further in view of Jiang et al. (US 2016/0045746) (hereinafter Jiang).
Regarding claims 24-25, modified Yu does not teach that tracking the location of the ribbon stimulator comprises monitoring nerve activation, wherein monitoring nerve activation comprises measuring EMG.
Jiang, however, teaches an integrated EMG clinician programmer for use with an implantable neurostimulator (Abstract) wherein the system provides improved lead placement by determining lead position of a multi-electrode lead relative the target nerve with EMG using an electrode sweeping process which allows for fine tuning of lead placement (Para. 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yu such that tracking the location of the ribbon stimulator comprises monitoring nerve activation, wherein monitoring nerve activation comprises measuring EMG. Making this modification would be useful for allowing fine tuning of lead placement, as taught by Jiang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robinson et al. (US 10780275) discloses an implantable neurostimulation device (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792